Citation Nr: 1447067	
Decision Date: 10/23/14    Archive Date: 10/30/14

DOCKET NO.  11-21 116A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an effective date earlier than September 21, 2009 for the award of service connection for coronary artery disease, for purposes of accrued benefits.

2.  Entitlement to accrued benefits other than on the basis of service connection for coronary artery disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Elwood, Counsel
INTRODUCTION

The Veteran served on active duty from March 1968 to March 1970.  He received the Purple Heart Medal.  The appellant is his surviving spouse.

These matters initially came before the Board of Veterans' Appeals (Board) from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  In that decision, the RO granted service connection for coronary artery disease and assigned an initial 100 percent disability rating, effective from September 21, 2009.  The RO also separately denied entitlement to any other accrued benefits.  

In her November 2011 substantive appeal (VA Form 9), the appellant requested a hearing before a Veterans Law Judge at the RO by way of videoconference.  The Board remanded these matters in March 2012 in order to schedule the requested hearing, but the appellant subsequently cancelled her hearing.

The Board notes that both the agency of original jurisdiction (AOJ) and the Board have previously characterized the issues on appeal as being entitlement to an earlier effective date for the award of service connection for coronary artery disease and entitlement to accrued benefits.  However, the award of service connection for coronary artery disease in February 2011 was itself an award of accrued benefits.  Hence, the Board has re-characterized the issues on appeal as listed above.


FINDINGS OF FACT

1.  The Veteran died in November 2010.

2.  The Veteran's claim that has been construed as a claim of service connection for coronary artery disease was received on September 21, 2009, and there is no evidence of any unadjudicated formal or informal claim of service connection for a cardiac disability prior to this date.

3.  Other than a claim of service connection for hearing loss and the claim for cardiac disability inferred by the RO, the Veteran did not have a claim for benefits pending at the time of his death.

4.  Evidence in the file at the time of death does not show a nexus between his hearing loss and his military service.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than September 21, 2009, for the award of service connection for coronary artery disease, for purposes of accrued benefits, have not been met.  38 U.S.C.A. §§ 5101(a), 5110(a), 5121 (West 2002 & Supp 2013); 38 C.F.R. §§ 3,151(a), 3.155(a), 3.400, 3.1000 (2013).

2.  The criteria for entitlement to accrued benefits other than on the basis of service connection for coronary artery disease have not been met.  38 U.S.C.A. §§ 5101(a), 5121; 38 C.F.R. § 3.1000.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

A claim for accrued benefits must be adjudicated on the basis of the evidence of record at the date of the Veteran's death.  38 C.F.R. § 3.1000.  While certain documents created by, or in the custody of VA, are deemed to be constructively of record; there have been no reports of such evidence in this case.  No reasonable possibility exists that further notice or assistance would aid in substantiating the claims.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance with the duty to notify and assist is not required if no reasonable possibility exists that any notice or assistance would aid the appellant in substantiating the claim).

Analysis

An individual entitled to accrued benefits may be paid periodic monetary benefits (due and unpaid) to which a payee was entitled at the time of his death under existing ratings or based on evidence in the file at the time of death.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.

The statute governing accrued benefits was amended in January 2003 to eliminate the prior two-year restriction on the payment of accrued benefits.  The revision to the statute applies only to deaths occurring on or after the date of enactment, which was December 16, 2003.  See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 104, 117 Stat. 2651 (Dec. 16, 2003).  Accordingly, the two-year limit on benefits is not applicable in this case.

An application for accrued benefits must be filed within one year after the date of death.  38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c).  In order to support a claim for accrued benefits, the Veteran or other payee must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision.  38 U.S.C.A. §§ 5101(a), 5121(a); Jones v. West, 136 F.3d 1299 (Fed. Cir. 1998).

Accrued benefits may only be awarded on the basis of the evidence in the file at the Veteran's date of death.  See 38 C.F.R. § 3.1000(a).  "Evidence in the file at date of death" means evidence in VA's possession on or before the date of the Veteran's death, even if such evidence was not physically located in the VA claims folder on or before the date of death.  38 C.F.R. § 3.1000(d)(4).

I. Earlier Effective Date

Generally, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid to any individual under the laws administered by VA.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).

When determining the effective date of an award of compensation benefits, the Board is required to review all the communications in the file, after the last final disallowance of the claim, which could be interpreted to be a formal or informal claim for benefits.  See, e.g., Servello v. Derwinski, 3 Vet. App. 196, 198-99 (1992); Lalonde v. West, 12 Vet. App. 377, 380-381 (1999).  Any communication or action that demonstrates an intent to apply for an identified benefit may be considered an informal claim.  See 38 C.F.R. § 3.155(a).

Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such an informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim. Id.

The current effective date of service connection for coronary artery disease is September 21, 2009, the date that the Veteran's claim that has been construed as a claim of service connection for coronary artery disease was received.  Specifically, the Veteran stated in his September 2009 claim (VA Form 21-4138) that he was claiming service connection for Stage IV non-Hodgkin's lymphoma on the basis that he had served in Vietnam.  He also claimed service connection for bilateral hearing loss and tinnitus.  Although the Veteran did not specifically reference any cardiac disability in his September 2009 claim, the AOJ apparently construed it as a claim of service connection for coronary artery disease on the basis that the Veteran reported Vietnam service and that he had submitted medical records which indicated treatment for coronary artery disease.

The appellant contends that the effective date of service connection for coronary artery disease should date back to when the Veteran initially began to experience cardiac problems in the 1980s.  In the alternative, she claims that the effective date should be the date that the Veteran underwent bypass surgery in April 2000.  However, there is no evidence that the Veteran submitted any claim of service connection for a cardiac disability at any time prior to the effective date already awarded and the appellant acknowledged in an August 2011 statement (VA Form 21-4138) that no such earlier claim had been submitted.  Neither the appellant nor her representative have advanced any other specific arguments as to why an earlier effective date is warranted for the award of service connection for coronary artery disease.

The Board recognizes that on December 22, 1987, the United States District Court for the Northern District of California certified a class consisting of: [A]ll current or former service members, or their next of kin (a) who are eligible to apply to, who will become eligible to apply to, or who have an existing claim pending before the Veteran's (sic) Administration for service-connected disabilities or deaths arising from exposure during active-duty service to herbicides containing dioxin or (b) who have had a claim denied by the VA for service-connected disabilities or deaths arising from exposure during active-duty service to herbicides containing dioxin. Nehmer v. United States Veterans' Administration, 118 F.R.D. 113, 116, 125 (N.D. Cal. 1987) (Nehmer I).

On May 3, 1989, the district court invalidated a portion of former 38 C.F.R. § 3.311a, pertaining to the adjudication of claims based on exposure to herbicides containing dioxin, holding that the regulation was based on an incorrect interpretation of the requirements of the Dioxin Act.  Nehmer v. United States Veterans' Administration, 712 F.Supp. 1404, 1423 (N.D. Cal. 1989).  The court also voided all benefit denials made under the invalidated regulation and remanded the matter to VA for further proceedings not inconsistent with the court's opinion.  Id. VAOPGCPREC 15-95 (1995).

The stipulation and order entered into in Nehmer applies where (1) a claim was denied under regulations voided by the court in Nehmer; (2) a claim was filed after the date of the court's decision and before issuance of the new regulations; or (3) a claim was pending at the time of the issuance of current regulations providing for presumptive service connection for disabilities due to exposure to Agent Orange. Diseases Associated With Exposure to Certain Herbicide Agents.  59 Fed. Reg. 29,723, 29,724 (1994).

The district court later clarified that the claims "made under" 38 C.F.R. § 3.311a(d) were those in which the disease or cause of death is later found-- under valid Agent Orange regulation(s)--to be service connected.  Nehmer v. United States, 32 F. Supp. 2d 1175, 1183 (N.D. Cal. 1999) (Nehmer II); see Williams v. Principi, 310 F.3d 1374 (Fed. Cir. 2002).

A "Nehmer class member" means either a Vietnam veteran who has a covered herbicide disease or a surviving spouse, child, or parent of a deceased Vietnam veteran who died from a covered herbicide disease.  38 C.F.R. § 3.816(b)(1) (2013).  A "covered herbicide disease" includes Type II diabetes, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma.  38 C.F.R. § 3.816(b)(2).

In the present case, although the Veteran served in Vietnam and service connection was granted for coronary artery disease on the basis of herbicide exposure in Vietnam, the Veteran did not have a "covered disease," and he never filed a claim.  The Board notes that medical records dated prior to the Veteran's September 2009 claim indicate that he was treated for cardiac problems.  However, treatment records cannot constitute an original claim of service connection.  MacPhee v. Nicholson, 459 F.3d 1323, 1327-28 (Fed. Cir. 2006).

In sum, the Veteran never submitted any unadjudicated formal claim of service connection for a cardiac disability; nor is there any communication in the record prior to September 21, 2009, that could be considered an informal claim for VA compensation for the same.  Thus, September 21, 2009, is the earliest possible effective date.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Therefore, the Board finds that there is simply no basis upon which to justify granting an effective date earlier than September 21, 2009, so the appeal for an earlier effective date for the award of service connection for coronary artery disease, for purposes of accrued benefits, must be denied.


II. Accrued Benefits other than on the Basis of Service Connection for 
Coronary Artery Disease

The appellant has reported that the Veteran experienced various service-related disabilities prior to his death for which he was not receiving VA benefits.  Such problems included, but were not limited to, a psychiatric disability, a skin disease, a foot disability, and erectile dysfunction.  Nevertheless, the most recent claim by the Veteran prior to his death was his September 2009 claim of service connection for lymphoma, hearing loss, and tinnitus.  The claims of service connection for tinnitus and lymphoma were granted by way of rating decisions dated in January and March 2010, respectively.  The claim of service connection for hearing loss was denied in the March 2010 decision.  During his lifetime, the Veteran did not appeal any aspect of either the January or March 2010 decision.  

Unfortunately, the Veteran died before the 1-year period for appeal of the March 2010 rating decision had expired.  In such an instance, his claim may not be treated as having been finally decided.  Taylor v. Nicholson, 21 Vet. App. 126 (2007).  Consequently, it was "pending" at his death.  Id.  The Board will therefore turn to the merits of the claim of service connection for hearing loss, the only "pending" claim at the time of the Veteran's death.

Available service records do not show that the Veteran had any hearing loss.  Moreover, the VA examination conducted with a view toward helping the Veteran substantiate his claim resulted in a medical opinion that was adverse to the Veteran's claim.  It was specifically noted that the Veteran had received chemotherapy for his cancer and that he had had post-service occupational and recreational noise exposure.  The examiner pointed out that such factors are known to cause high frequency hearing loss.  As a result of a review of the record, and evaluation of the Veteran, the examiner opined that the Veteran's hearing loss was less than a 50 percent probability of having been caused by or the result of his military service.  

The Board notes that the record does not include medical evidence contradicting this opinion.  In fact, the passage of time following service, the absence of hearing deficits during service, and the Veteran's post-service experience are consistent with the conclusion arrived at by the VA examiner.  Given the lack of contradictory evidence, and because the medical opinion is supported by the record, the Board gives the examiner's opinion greater weight than the uncorroborated assertions that the Veteran's hearing loss was traceable to military service.  Consequently, the Board concludes that the preponderance of the evidence is against this claim.  Service connection for accrued benefits purposes is not warranted.


ORDER

Entitlement to an effective date earlier than September 21, 2009, for the award of service connection for coronary artery disease, for purposes of accrued benefits, is denied.

Entitlement to accrued benefits other than on the basis of service connection for coronary artery disease is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


